DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on October 5, 2009, to consider Plaintiffs' appeal. On July 17, 2009, notice of the case management conference was sent to Plaintiffs at 7816 SE 114th Court, Portland, OR 97266, which was the address Plaintiffs provided to the court. The notice was not returned as undeliverable. Plaintiff Clarke Cummings left a voice mail for the court stating that Plaintiffs now live in Arizona, but he did not provide the court with a different mailing address. Plaintiffs did not appear at the case management conference, and there was no explanation for Plaintiffs' failure to appear.
When Plaintiffs failed to appear for the October 5, 2009, case management conference, the court sent Plaintiffs a letter, dated October 14, 2009, which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Plaintiffs did not provide a written explanation by October 28, 2009, for their failure to *Page 2 
appear, the court would dismiss the appeal. As of this date, Plaintiffs have not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of November 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onNovember 6, 2009. The Court filed and entered this document on November6, 2009.